Case 3:20-cv-00633-DJN Document 38 Filed 06/14/21 Page 1 of 22 PagelD# 383

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
VIRGINIA ANIMAL
OWNERS ALLIANCE, et ail.,

Plaintiffs,

Vv. Civil No. 3:20cv633 (DJN)
MARK HERRING, ef ail.,

Defendants.

MEMORANDUM OPINION
(Granting Motion to Dismiss)

Plaintiffs Virginia Animal Owners Alliance (the “Alliance”) and Theresia Connell
(“Connell”) (collectively, “Plaintiffs”) bring this action against Virginia Attorney General Mark
Herring (“Herring”), Paul Kugelman (“Kugelman”) and Michelle Welch (“Welch”) (collectively
the “Defendants”), alleging violations of 42 U.S.C. § 1983 and the Fourth, Eighth and Fourteenth
Amendments to the Constitution. This matter comes before the Court on Defendants’ Motion to
Dismiss Plaintiff's Amended Complaint Pursuant to Rule 12(b)(1) of the Federal Rules of Civil
Procedure (ECF No. 19) as well as Rule 12(b)(6) (ECF No. 23). For the following reasons, the
Court hereby GRANTS Defendants’ Rule 12(b)(1) Motion (ECF No. 19) and DISMISSES
WITHOUT PREJUDICE Plaintiff's Amended Complaint (ECF No. 13). Accordingly, the Court
DENIES WITHOUT PREJUDICE Defendants’ Rule 12(b)(6) Motion (ECF No. 23).

I. BACKGROUND
A motion made pursuant to Federal Rule of Civil Procedure 12(b)(1) challenges the

court’s jurisdiction over the subject matter of the complaint. A defendant moving for dismissal
Case 3:20-cv-00633-DJN Document 38 Filed 06/14/21 Page 2 of 22 PagelD# 384

for lack of subject matter jurisdiction may either attack the complaint on its face, asserting that
the complaint “fails to allege facts upon which subject matter jurisdiction can be based,” or, as
here, may attack “the existence of subject matter jurisdiction in fact, quite apart from any
pleadings.” White v. CMA Const. Co., Inc., 947 F. Supp. 231, 233 (E.D. Va. 1996) (internal
citations omitted). As explained below, the parties maintain a factual dispute over the extent to
which Welch participated in the seizure of Connell’s animals. Importantly, resolution of that
dispute determines whether Connell has Article III standing to bring a claim for money damages
against Welch. As such, the Court accepts the factual allegations of the Amended Complaint as
true, except to the extent that they relate to Welch’s role in the search and seizure of Connell’s
animals.

A. Factual Allegations.

The Alliance, an organization of zoo owners, farm owners and pet owners, seeks to

39 66

“educate the public and inform state lawmakers about the needs of zoo and pet owners,” “ensure
accountability for the state agencies that affect them” and “make certain that animal owners’ due
process rights are protected.” (First Am. Compl. (“Am. Compl.”) (ECF No. 13) 412.) The
Alliance boasts members from throughout Virginia, including some of the largest private animal
owners in the state. (Am. Compl. § 36.) As part of its mission, the Alliance has spent significant
resources — including over $10,000 — lobbying and educating lawmakers. (Am. Compl. { 51.)
Connell owns a farm in Charles City County, Virginia, and is a registered member of the

Alliance. (Am. Compl. J 13.) Herring is the Attorney General of Virginia and Welch, as a

Senior Assistant Attorney General, serves as the Director of the Office’s Animal Law Unit.!

 

| Plaintiffs have stipulated to the dismissal of all claims against Paul Kugelman. (Pls.’
Resp. to Defs.’ Mot. to Dismiss First Am. Compl. Pursuant to Rule 12(b)(1) (“Pls.’ Resp.”) (ECF
No. 29) at 4.)
Case 3:20-cv-00633-DJN Document 38 Filed 06/14/21 Page 3 of 22 PagelD# 385

(Am. Compl. Jf 14, 16.) Plaintiffs allege that local Commonwealth’s Attorneys widely regard
Welch as the expert on understanding and enforcing Virginia’s animal laws. (Am. Compl. { 16.)

In January 2015, Herring announced the creation of the Attorney General’s Animal Law
Unit (“ALU”). (Am. Compl. 9 20.) The ALU “assist[s] with the prosecution of violations of the
Commonwealth’s animal fighting, abuse, neglect and other animal-related criminal laws and
advise[s] on legal matters relating to animals.” (Am. Compl. 4 15.) However, the power to
initiate an investigation or prosecution remains with local agencies and the ALU becomes
involved only upon request from a Commonwealth’s Attorney or a law enforcement agency.
(Am. Compl. { 21.)

Since 2018, Connell has owned Independence “Fun” ie Farm. (Am. Compl. 55.) The
forty-acre farm operated as a “farming high school,” offering a home school alternative that
engages students through hands-on farm work and STEM-focused independent studies. (Am.
Compl. § 56.) Additionally, the farm sold naturally raised goat meat and milk and produced
honey. (Am. Compl. 4 56.)

On June 13, 2019, officials with the Charles City County Sheriff's Office executed a
search warrant for Connell’s farm pursuant to Virginia Code § 3.2-6568. (Am. Compl. [] 63,
65.) The officials told Connell that her farm had inadequate fresh water for the animals, despite
the fact that Connell maintained tanks containing approximately 450 gallons of fresh water on
the property. (Am. Compl. J 67.) During the search, Connell “heard a State official, believed to
be [Welch], talking to an officer over his radio.” (Am. Compl. J 69.) “The State official was

irate and demanded that [the officer] seize the animals on the property.” (Am. Compl. { 69.)

 

2 As detailed below, Defendants lodge a factual attack on the allegations relating to

Welch’s involvement in the search of Connell’s farm and subsequent seizure of her animals.

3
Case 3:20-cv-00633-DJN Document 38 Filed 06/14/21 Page 4 of 22 PagelD# 386

Ultimately, state authorities removed and impounded horses, ponies, goats, sheep and a donkey
from the farm. (Am. Compl. 7 60.) Before June 13, 2019, Connell had not received any notice
or warning that officials might seize her animals. (Am. Compl. { 59.)

About a month later, Connell attended a hearing in general district court to determine
whether she had violated state laws relating to the abuse and neglect of animals. (Am. Compl.
{ 74.) The court conducted the hearing under the authority of Virginia Code § 3.2-6569, which
sets forth a procedural mechanism by which a general district court adjudicates whether an
animal owner should retain custody of animals seized pursuant to Virginia’s animal cruelty laws.
(Am. Compl. J 74.) During the hearing, multiple witnesses — to include a veterinarian —
testified that the animals were malnourished. (Am. Compl. § 75.) In her defense, Connell
averred that a series of factors (e.g., a heavy rain that wiped out grass in her pastures) had
resulted in the animals’ malnourishment. (Am. Compl. § 76.) Ultimately, the court ruled in
favor of the Commonwealth and, because Connell could not afford a $9,000 appeal bond
imposed pursuant to § 3.2-6569(F), she did not appeal the decision. (Am. Compl. {| 77-78.)

In a separate proceeding thereafter, a jury found Connell guilty of six misdemeanor
animal cruelty charges. (Am. Compl. J 80.) Her sentence required her to pay $200 in fines per
animal, but did not impose any jail or prison time. (Am. Compl. { 82.) Connell does not
presently own animals, but “intends to again own animals on her farm” “[i]n the future.” (Am.
Compl. { 85.)

B. Plaintiff's Causes of Action.

Plaintiffs originally filed their Complaint on August 14, 2020. (ECF No. 1.) Defendant
Kugelman then filed a Motion to Dismiss (ECF No. 5) on October 6, 2020, and, on October 27,

2020, Plaintiffs filed their First Amended Complaint (ECF No. 13). The First Amended
Case 3:20-cv-00633-DJN Document 38 Filed 06/14/21 Page 5 of 22 PagelD# 387

Complaint added Herring and Welch as defendants. Plaintiff sues Herring in his official capacity
and Welch in both her official and individual capacities. (Am. Compl. { 14, 16.)

Plaintiffs bring constitutional attacks against two Virginia statutes: §§ 3.2-6568 and 3.2-
6569 (the “Animal Cruelty Statutes”).2 (Am. Compl. 4 1.) Broadly speaking, § 3.2-6568
authorizes a search warrant of an individual’s property when reasonable cause exists that animal
cruelty is taking place. (Am. Compl. 73.) Section 3.2-6569 outlines the procedure for seizing
and impounding abused or abandoned animals, which procedure includes a post-deprivation
hearing within ten business days after the seizure. (Am. Compl. J 4.) Additionally, § 3.2-
6569(F) permits a locality or court to require the owner of an impounded animal held for more
than thirty days to post a bond in surety with the locality to offset the cost of caring for the
animal. (Am. Compl. § 4.) Plaintiffs allege that, in practice, an animal owner must pay the bond
before appealing a decision from the general district court. (Am. Compl. { 4.)

In Count I, Plaintiffs bring a claim for declaratory and injunctive relief, alleging that
§§ 3.2-6569 and 3.2-6569(F) violate their due process rights under the Fourteenth Amendment to
the Constitution. (Am. Compl. f§ 91-94.) Plaintiffs contend that by requiring an animal owner
to pay a bond to appeal the trial court decision, § 3.2-6569(F) “permits the State to deprive
owners of significant property while denying them an appeal of the trial court decision.” (Am.
Compl. J 94.) In Count II, Plaintiffs again assert a claim for declaratory and injunctive relief.
(Am. Compl. ff 95-99.) There, Plaintiffs allege that §§ 3.2-6568 and 3.2-6569 violate the Due
Process Clause of the Fourteenth Amendment, because they allowed the government to raid

Connell’s farm and seize her animals without a pre-deprivation hearing. (Am. Compl. { 97.)

 

3 Plaintiffs have stipulated to the dismissal of all claims as they relate to Virginia Code
§ 3.2-6507. (Pls.’ Resp. at 4.)
Case 3:20-cv-00633-DJN Document 38 Filed 06/14/21 Page 6 of 22 PagelD# 388

Moreover, Plaintiffs allege that § 3.2-6568’s requirement of “reasonable cause” proves an
impermissibly vague legal standard. (Am. Compl. J 99.) As for Count III, Plaintiffs bring
another claim for declaratory and injunctive relief, this time asserting that § 3.2-6569(F) violates
the Eighth Amendment’s Excessive Fines Clause. (Am. Compl. ff 100-03.)

In Count IV, Plaintiffs ask the Court to declare the Animal Cruelty Statutes
unconstitutional and to enjoin Defendants from enforcing them. (Am. Compl. {J 104-05.)
Finally, in Count V, Plaintiffs bring an as-applied challenge to § 3.2-6569, alleging that the
application of the statute to Connell violated her rights under the Eighth and Fourteenth
Amendments by effectively denying her the ability to pursue an appeal of the general district
court’s decision.* (Am. Compl. {§ 106-07.)

From these allegations, Plaintiffs ask for a declaration that the Animal Cruelty Statutes
violate the Constitution, an injunction enjoining Defendants from enforcing them, unspecified
compensatory and punitive damages, and attorneys’ fees pursuant to 42 U.S.C. § 1988.

C. Defendants’ Motion to Dismiss Pursuant to Rule 12(b)(1).

On November 23, 2020, Defendants filed their Motion to Dismiss Plaintiffs’ Amended
Complaint Pursuant to Rule 12(b)(1) (ECF No. 19), moving the Court to dismiss the First
Amended Complaint (ECF No. 13) for lack of jurisdiction. In support of their Motion,

Defendants argue that Plaintiffs lack Article III standing.» (Mem. in Supp. of Defs.’ Mot. to

 

4 The Amended Complaint also contained a Count VI, which challenged § 3.2-6568 as
violative of the Fourth Amendment. (Am. Compl. f§ 108-11.) However, Plaintiffs have since
stipulated to the dismissal of all claims that arise under the Fourth Amendment. (Pls.’ Resp. at
4.)
° Defendants also argue that other jurisdictional bars warrant dismissal of this lawsuit —
i.e., Eleventh Amendment sovereign immunity and absolute prosecutorial immunity. (Defs.’
Mem. at 16-19, 21-22.) However, because the Court holds that Plaintiffs lack standing, the
Court does not address those alternative arguments.

6
Case 3:20-cv-00633-DJN Document 38 Filed 06/14/21 Page 7 of 22 PagelD# 389

Dismiss Pls.’ Am. Compl. Pursuant to Rule 12(b)(1) (“Defs.’ Mem.”) (ECF No. 20) at 7-16.) To
that end, Defendants first argue that Connell lacks standing as an individual plaintiff. (Defs.’
Mem. at 9-11.) Specifically, Defendants contend that Connell cannot satisfy the injury-in-fact
prong of the standing analysis, because she fails to show that “she is ‘immediately in danger of
sustaining some direct injury’ as the result of any official’s challenged conduct.” (Defs.” Mem.
at 10 (citing City of Los Angeles vy. Lyons, 461 U.S. 95, 102 (1983)).) To support that argument,
Defendants emphasize that Connell does not presently own animals on her farm. (Defs.” Mem.
at 10.) Additionally, Defendants urge that Connell fails to “fairly trace” her injury to
Defendants’ alleged conduct. (Defs.’ Mem. at 11.) On that front, Defendants provide an
affidavit from Welch in which she denies having ordered the seizure of Connell’s animals. (Ex.
1 to Reply Mem. in Supp. of Defs.’ Mot. to Dismiss Pls.’ Am. Compl. Pursuant to Rule 12(b)(1)
(“Welch Aff.”) (ECF No. 30-1) {J 6-8.)

As for the Alliance, Defendants maintain that it also lacks Article III standing to bring
this lawsuit. (Defs.” Mem. at 11-16.) Specifically, Defendants argue that the Alliance does not
enjoy associational standing, because its members do not have standing to sue in their own right
and the litigation would require individualized proof. (Defs.” Mem. at 11-13.) Further
developing their argument that Connell fails to satisfy the injury-in-fact element, Defendants
posit that the Alliance’s members merely allege a generalized “fear” that state authorities might
search their property, seize their animals and ultimately impound or euthanize them. (Defs.’
Mem. at 12.) As such, because Connell and other members have not shown an immediate threat
of injury, Defendants conclude that the Alliance cannot establish associational standing. (Defs.’

Mem. at 12.)
Case 3:20-cv-00633-DJN Document 38 Filed 06/14/21 Page 8 of 22 PagelD# 390

In response, Plaintiffs argue that Connell has standing to pursue injunctive relief, because
her intended future conduct “is arguably affected with a constitutional interest” and “arguably . .
. proscribed by” the Animal Cruelty Statutes. (Pls.’ Resp. to Defs.” Mot. to Dismiss the First
Am. Compl. Pursuant to Rule 12(b)(1) (“Pls.’ Resp.”) (ECF No. 29) at 10.) According to
Plaintiffs, Connell can satisfy the immediate threat of future injury requirement, because she still
operates her business and intends to again own animals in the future. (Pls.’ Resp. at 10.)
Additionally, Plaintiffs argue that the threat of future legal action against Connell proves
substantial, given the history of past enforcement. (Pls.’ Resp. at 11-12.) And finally, Plaintiffs
argue that Connell can fairly trace her injury to Welch, such that she has standing to pursue
money damages. (Pls.’ Resp. at 12-13.) On this score, Plaintiffs allege that “Welch ordered the
seizure of Connell’s animals” and therefore “directly enforced” § 3.2-6569. (Pls.’ Resp. at 13.)

Turning to the Alliance, Plaintiffs contend that it enjoys associational standing. (Pls.’
Resp. at 13-16.) First, Plaintiffs argue that, because Connell has standing to sue in her own right,
the Alliance has satisfied the first prong of the associational standing test enunciated in Hunt v.
Washington Apple Advertising Comm’n, 432 U.S. 333, 343 (1977). (Pls.’ Resp. at 14.) Next,
Plaintiffs argue that participation of individual members would prove minimal. (Pls.’ Resp. at
15-16.) Specifically, Plaintiffs maintain that their requests for injunctive and declaratory relief
involve pure questions of law, and that their other claims would only require sample testimony
from a few members. (Pls.’ Resp. at 15-16.)

Defendants filed their Reply on December 28, 2020, (Reply Mem. in Supp. of Defs.’
Mot. to Dismiss Pls.’ Am. Compl. Pursuant to Rule 12(b)(1) (“Defs.’ Reply”) (ECF No. 30)),

rendering the matter ripe for review.
Case 3:20-cv-00633-DJN Document 38 Filed 06/14/21 Page 9 of 22 PagelD# 391

Il. STANDARD OF REVIEW

A motion made pursuant to Federal Rule of Civil Procedure 12(b)(1) challenges the
court’s jurisdiction over the subject matter of the complaint. A defendant moving for dismissal
for lack of subject matter jurisdiction may either attack the complaint on its face, asserting that
the complaint “fails to allege facts upon which subject matter jurisdiction can be based,” or may,
as here, attack “the existence of subject matter jurisdiction in fact, quite apart from any
pleadings.” White v. CMA Const. Co., Inc., 947 F. Supp. 231, 233 (E.D. Va. 1996) (internal
citations omitted). In either case, the plaintiff bears the burden of proof to establish jurisdiction.
Richmond, Fredericksburg & Potomac R. Co. v. United States, 945 F.2d 765, 768 (4th Cir.
1991). The Court must dismiss an action if it determines that it lacks subject matter jurisdiction.
Fed. R. Civ. P. 12(h)(3).

When a defendant asserts that the complaint fails to allege sufficient facts to support
subject matter jurisdiction, the court applies a standard patterned on Rule 12(b)(6) and assumes
the truthfulness of the facts alleged. Kerns v. United States, 585 F.3d 187, 193 (4th Cir. 2009).
“On the other hand, when the defendant challenges the veracity of the facts underpinning subject
matter jurisdiction, the trial court may go beyond the complaint, conduct evidentiary
proceedings, and resolve the disputed jurisdictional facts.” Jd.

IH. ANALYSIS

Because Defendants’ jurisdictional challenges determine the Court’s authority to consider
the merits of Defendants’ Rule 12(b)(6) Motion, the Court will address those challenges first.
See Docs Billing Sols., LLC v. GENETWORx LLC, 2018 WL 4390786, at *2 (E.D. Va. Aug. 30,
2018) (noting that jurisdictional challenges — in that case, a motion to remand pursuant to a

forum selection clause — should take precedence over other motions (citing Bartels v. Saber
Case 3:20-cv-00633-DJN Document 38 Filed 06/14/21 Page 10 of 22 PagelD# 392

Healthcare Grp., LLC, 880 F.3d 668, 680 (4th Cir. 2018)). Only if the Court has subject matter
jurisdiction will it consider the merits of Defendant’s Rule 12(b)(6) Motion.

A, Plaintiffs Lack Standing to Pursue Injunctive Relief.

In Counts I, II and III, Plaintiffs allege that Virginia Code §§ 3.2-6568 and 3.2-6569
violate the Eighth and Fourteenth Amendments to the Constitution. (Am. Compl. ff 91-103.) In
essence, Plaintiffs argue that these statutes deprive citizens of their animals while denying them a
pre-deprivation hearing and a meaningful opportunity to appeal a decision from the general
district court. (Am. Compl. ff 91-103.) As such, Plaintiffs ask this Court to declare the statutes
unconstitutional and enjoin Defendants from enforcing them. (Am. Compl. [ff 91-103.)

In support of their Rule 12(b)(1) Motion, Defendants argue that Plaintiffs lack Article III
standing to pursue injunctive relief. (Defs.’ Mem. at 7-16.) Specifically, Defendants parse
through the standing analysis for both the individual plaintiff (Connell), and the organizational
plaintiff (the Alliance), and conclude that neither can satisfy the applicable standing criteria as
set forth by the United States Supreme Court. (Defs.’ Mem. at 7-16.) As to Connell, Defendants
argue that she has not adequately shown standing to pursue injunctive relief, because she fails to
show that “she is ‘immediately in danger of sustaining some direct injury’ as the result of any
official’s challenged conduct.” (Defs.’ Mem. at 10 (citing Lyons, 461 U.S. at 102).) Indeed,
Defendants emphasize that Connell does not presently own any animals on her farm. (Defs.’
Mem. at 10 (citing Am. Compl. { 85).) Instead, Connell alleges that she “intends to again own
animals” “[i]n the future.” (Am. Compl. ¥ 85.) And, because the mere act of owning animals
does not invoke the statutes at issue, Defendants maintain that Connell has failed to show an

injury in fact sufficient to confer standing. (Defs.’ Reply at 4-5.)

10
Case 3:20-cv-00633-DJN Document 38 Filed 06/14/21 Page 11 of 22 PagelD# 393

Additionally, Defendants contend that the Alliance lacks standing. (Defs.’ Mem. at 11-
13.) Specifically, Defendants argue that the Alliance fails to meet the Article III requirements
for associational standing in that members of the Alliance (i.e., Connell) do not have standing to
sue in their own right, and that the claims asserted would require individual participation by
members of the Alliance. (Defs.’ Mem. at 11-13; Defs.’ Reply at 6-8.)

In response, Plaintiffs insist that both Connell and the Alliance have standing to bring
claims for injunctive relief. (Pls.’ Resp. at 8-16.) With respect to Connell, Plaintiffs assert that
she enjoys Article III standing, because “(1) her intended future conduct is arguably affected
with a constitutional interest and (2) ‘arguably . . . proscribed by [the] statute’ she wishes to
challenge.” (Pls.’ Resp. at 10 (quoting Susan B. Anthony List v. Driehaus, 573 U.S. 149, 160
(2014) (quoting Babbitt v. United Farm Workers Nat’l Union, 442 U.S. 289, 298 (1979))).)
Connell submits that she “intends to again own livestock and other hoofed animals on her farm,”
but that she nonetheless “cannot do so but for governmental intervention.” (Pls.’ Resp. at 10
(emphasis in original).)

Further, Plaintiffs argue that the Alliance has standing to sue on behalf of its members.°
(Pls.’ Resp. at 16.) Plaintiffs note that they seek declaratory and injunctive relief which raise
pure questions of law that “do[ ] not seek to analyze the impact of a statute against the factual
context of the case.” (Pls.’ Resp. at 15.) Moreover, Plaintiffs submit that even if their claims
would require individual participation of the Alliance’s members, such participation would prove

minimal. (Pls.’ Resp. at 15.)

 

6 Plaintiffs do not argue that the Alliance has standing to sue in its own right. (Pls.’ Resp.
at 13-16.)

11
Case 3:20-cv-00633-DJN Document 38 Filed 06/14/21 Page 12 of 22 PagelD# 394

Defendants’ assertions that Plaintiff has failed to demonstrate a real or immediate threat
of future harm call into question Plaintiff's Article III standing to assert claims for injunctive or
declaratory relief. Moreover, Defendants’ argument that Connell cannot fairly trace her injury to
Welch calls into question Connell’s standing to pursue money damages. Therefore, the Court
will address those arguments first, because an absence of standing deprives the Court of the
power to adjudicate anything further about the claim. Griffin v. Dep't of Labor Fed. Credit
Union, 293 F. Supp. 3d 576, 578 (E.D. Va. 2018), affd, 912 F.3d 649 (4th Cir. 2019).

“{F]ederal injunctive relief is an extreme remedy,” Simmons v. Poe, 47 F.3d 1370, 1382
(4th Cir.1995), and thus an injunction will not issue unless Plaintiffs show a clear right to relief.
Hoepfl v. Barlow, 906 F. Supp. 317, 320 (E.D. Va. 1995). As part of establishing a clear right to
relief, Plaintiffs must first meet the requirements of standing to bring their suit. /d.

Article III of the Constitution limits federal courts’ jurisdictions to “Cases” and
“Controversies.” U.S. Const. art. III § 2. To satisfy the case-or-controversy requirement of
Article III, Plaintiffs must establish standing to sue. Lujan v. Defenders of Wildlife, 504 U.S.
555, 560-61 (1992). To meet the minimum constitutional requirements for standing, an
individual plaintiff must establish three elements: (1) that the plaintiff has sustained an injury in
fact; (2) that the injury is traceable to the defendants' actions; and, (3) that the injury likely can
be redressed by a favorable judicial decision. Friends of the Earth, Inc. v. Gaston Copper
Recycling Corp., 629 F.3d 387, 396 (4th Cir. 2011) (citing Lujan, 504 U.S. at 560-61). To
demonstrate an injury in fact, a plaintiff must suffer an invasion of a legally-protected interest
that is concrete and particularized, as well as being actual or imminent. Gaston Copper
Recycling Corp, 629 F.3d at 396 (citing Lujan, 504 U.S. at 560); McBurney v. Cuccinelli, 616

F.3d 393, 410 (4th Cir. 2010).

12
Case 3:20-cv-00633-DJN Document 38 Filed 06/14/21 Page 13 of 22 PagelD# 395

i. Standing Principles for Injunctive Relief

Where, as here, a plaintiff seeks injunctive relief, a plaintiff must allege a “real and
immediate threat” that she will be wronged again. Bryant v. Cheney, 924 F.2d 525, 529 (4th Cir.
1991); see also City of Los Angeles v. Lyons, 461 U.S. 95, 101-03 (1983) (equitable remedy
unavailable absent showing of irreparable injury, which requires sufficient likelihood that
plaintiff will again be wronged in a similar way); Godbey v. Iredell Mem ‘I Hosp., Inc., 2013 WL
4494708, at *4 (W.D.N.C. Aug. 19, 2013) (explaining that to obtain injunctive relief “[a]
plaintiff must . . . allege a future encounter with the defendant that is likely to lead to a similar
violation of some protected right”).

“Standing rules preclude a plaintiff from obtaining injunctive relief based only on events
that occurred in the past, even if the past events amounted to a violation of federal law.” Hoepfl,
906 F. Supp. at 320. Indeed, “[p]ast exposure to illegal conduct does not in itself show a present
case or controversy regarding injunctive relief.” Lyons, 461 U.S. at 102 (quoting O'Shea v.
Littleton, 414 U.S. 488, 495-96 (1974)). Absent a “sufficient likelihood that [the plaintiff] will
again be wronged in a similar way, [the plaintiff] is no more entitled to an injunction than any
other citizen.” /d. at 111. Furthermore, the allegation that a plaintiff will suffer a future injury at
the hands of a defendant must be non-speculative and must evince more specificity than the
future harm will occur “some day.” Lujan, 504 U.S. at 564.

Relevant here, a plaintiff can satisfy the injury in fact requirement for prospective relief
by showing “an intention to engage in a course of conduct arguably affected with a constitutional
interest, but proscribed by a statute, and there exists a credible threat of prosecution thereunder.”
Kenny v. Wilson, 885 F.3d 280, 288 (4th Cir. 2018) (quoting Babbitt, 442 U.S. at 298) (internal

quotation marks omitted); see also Am. Fed’n of Gov’t Emps. v. Off of Special Couns., F.3d

13
Case 3:20-cv-00633-DJN Document 38 Filed 06/14/21 Page 14 of 22 PagelD# 396

__, 2021 WL 2385398, at *4 (4th Cir. June 11, 2021) (citing Kenny and articulating same legal
standard).’ “[I]t is not necessary that [a plaintiff] first expose himself to actual arrest or
prosecution to be entitled to challenge a statute that he claims deters the exercise of
constitutional rights.” Jd. (quoting Steffel v. Thompson, 415 U.S. 452, 459 (1974)) (internal
quotation marks omitted). Here, decisional caselaw shows that Plaintiffs fail to demonstrate that
Connell intends to “engage in a course of conduct arguably affected with a constitutional
interest, but proscribed by a statute.”

In Kenny, the plaintiffs, a group of students and a nonprofit organization, filed suit
challenging certain state laws as unconstitutionally vague. 885 F.3d at 284. The statutes,
referred to by the court as the “Disturbing Schools Law” and the “Disorderly Conduct Law,”
broadly criminalized the acts of interfering with or disturbing the students or teachers of any
school or college in the state, or of engaging in disorderly or boisterous behavior. /d. According
to the plaintiffs, authorities had arrested and charged them with violating the statutes for having
engaged in conduct ranging from cursing at another student to simply voicing concerns about
racial profiling. /@. at 285. The plaintiffs brought suit under the Fourteenth Amendment,
asserting both facial and as-applied vagueness challenges. Jd. The plaintiffs alleged that the
statutes violated due process, because “they fail[ed] to provide sufficient notice of prohibited
conduct and encourage[d] arbitrary and discriminatory enforcement.” Jd. at 285-86. The

plaintiffs further alleged that they feared “future arrest if, while on or around the grounds of a

 

7 In its most recent opinion on standing, the Fourth Circuit seemed to confine the

applicability of the Kenny analysis to First Amendment cases. See Am. Fed’n of Gov’t Emps.,
2021 WL 2385398, at *4 (prefacing Kenny standard with “[i]n cases involving the First
Amendment.”). Nonetheless, because the Fourth Circuit did not specifically foreclose the
applicability of Kenny in other cases (and indeed, the Fourth Circuit has applied Kenny in non-
First Amendment cases, Md. Shall Issue v. Hogan, 963 F.3d 356, 363 (4th Cir. 2020)), the Court
will air in Plaintiffs’ favor and employ the Kenny analysis.

14
Case 3:20-cv-00633-DJN Document 38 Filed 06/14/21 Page 15 of 22 PagelD# 397

school, their actions are interpreted to fall under any of the broad terms of the statutes.” Jd. at
286.

In holding that the plaintiffs had standing to seek injunctive and declaratory relief against
enforcement of the statutes, the Fourth Circuit observed that the plaintiffs attended “school
without knowing which of their actions could lead to a criminal conviction, which deprives them
of notice of prohibited conduct and ‘may authorize and even encourage arbitrary enforcement’ in
violation of their right to due process.” Jd. at 288 (quoting City of Chicago v. Morales, 527 U.S.
41, 56 (1999)). The court emphasized that the school setting “inevitably involves expressive
conduct” and that the statutes restricted the students’ ability to “participate in conversations
about policing,” which in turn limited the exercise of their First Amendment rights. Jd.
Accordingly, the plaintiffs had alleged an “intention to engage in a course of conduct arguably
affected with a constitutional interest, but proscribed by [the statutes].”° Jd.

The Fourth Circuit reached a different result in Md. Shall Issue v. Hogan, 963 F.3d 356
(4th Cir. 2020). There, a gun advocacy group (the “plaintiff’) filed suit against the governor of
Maryland challenging the constitutionality of Senate Bill 707 (“SB-707”). fd. at 359. SB-707
made it unlawful for any person to “manufacture, possess, sell, offer to sell, transfer, purchase, or
receive a rapid fire trigger activator,” or to “transport” such a device into Maryland. Id. SB-707
defined a “rapid fire trigger activator” as any device that, when installed in or attached to a
firearm, increases the rate at which the trigger is activated, or otherwise increases the rate of fire.

Id. Among other challenges, the plaintiff argued that SB-707 proved unconstitutionally vague,

 

8 The court further found that a credible threat of future enforcement existed, because the
plaintiffs “regularly attend schools where they allege there may be future encounters with school
resource officers or other law enforcement; they have been prosecuted under the laws in the past;
and the defendants have not disavowed enforcement if plaintiffs engage in similar conduct in the
future.” Jd. at 289.

15
Case 3:20-cv-00633-DJN Document 38 Filed 06/14/21 Page 16 of 22 PagelD# 398

because the term “rate of fire” “is ‘unintelligible’ when applied to semi-automatic and single-
action firearms.” /d. at 363. Because a litany of devices help improve the speed at which a
person can fire a gun, the plaintiffs alleged that the statute arguably outlawed devices such as
bipods or slings used to stabilize a firearm, or even barrel weights designed to reduce recoil. Jd.
And, given that the plaintiff owned such “potentially banned devices,” it claimed to have Article
III standing to bring a pre-enforcement attack against SB-707. Id. at 363-64.

The court disagreed, and instead held that the plaintiff failed to state an intent to engage
in conduct arguably proscribed by SB-707. Jd. at 363. The Fourth Circuit found that the devices
cited by the plaintiff were not arguably proscribed by the statute, because the statute plainly
prohibited devices that increased “the rate at which the firearm is capable of firing. ... By
contrast, the devices [that the plaintiff] suggest . . . help prepare the shooter to fire again more
quickly than she may have been able otherwise.” Jd. at 364. Hence, ownership of those devices
did not arguably implicate the statute. Jd.

2 Connell has not shown that she intends to engage in conduct implicated
by the statute.

Here, Connell alleges that she intends to own livestock again in the future. (Pls.’ Resp. at
10 (citing Am. Compl. § 85).) But the mere act of owning livestock does not evince an intent to
engage in conduct arguably proscribed by a statute. Indeed, the statutes at issue do not prohibit
animal ownership. See §§ 3.2-3568, 3.2-3569. Instead, they provide a procedural mechanism
through which local authorities may investigate and ultimately seize animals which have been
abandoned or otherwise mistreated. Jd. And to be sure, Connell does not allege that she intends

to care for livestock in a manner prohibited by the Animal Cruelty Statutes.’ Rather, she relies

 

9 If she did, such conduct likely would not qualify as “affected with a constitutional
interest.” Kenny, 885 F.3d at 288.

16
Case 3:20-cv-00633-DJN Document 38 Filed 06/14/21 Page 17 of 22 PagelD# 399

on a speculative chain of possibilities that: (a) she will again own animals in the future; (b) her
ownership of the animals will come to the attention of local authorities; (c) local authorities will
seek a search warrant under § 3.2-6568 to search her property; (d) a magistrate or judge will
issue a warrant authorizing a search; and, (e) local authorities will search her property, deem that
she has failed to properly care for the animals and seize them according to the procedures
outlined in § 3.2-6569. See Clapper v. Amnesty Int'l USA, 568 U.S. 398, 410 (2013) (rejecting a
standing theory premised on a speculative chain of possibilities).

Given as much, Connell proves unlike the plaintiffs in Kenny, who attended school every
day under the shadow of an expansive criminal statute that officials could employ against them
at any moment for engaging in nearly any form of political expression. Rather, she resembles
the plaintiff in Hogan, who could not show that its intended conduct arguably implicated the
challenged statute. For these reasons, the Court holds that Connell has not adequately alleged an
injury in fact, and therefore does not have Article III standing to bring claims for declaratory and
injunctive relief.

For these same reasons, the Alliance does not have standing to pursue prospective relief.
For an organization to enjoy associational standing, it must show that: (1) its members would
otherwise have standing to sue in their own right; (2) the interests it seeks to protect are germane
to the organization’s purpose; and, (3) neither the claim asserted nor the relief requested requires
the participation of individual members in the lawsuit. Hunt v. Washington Apple Advertising
Comm’n, 432 U.S. 333, 343 (1977). Plaintiffs rely on Connell’s standing to bring suit in arguing
that they satisfy the first Hunt requirement. (Pls.’ Resp. at 14.) Therefore, because the Court has
determined that Connell does not have standing to bring suit for injunctive and declaratory relief,

the Alliance fails to demonstrate that it has associational standing.

17
Case 3:20-cv-00633-DJN Document 38 Filed 06/14/21 Page 18 of 22 PagelD# 400

In resisting this conclusion, Plaintiffs primarily rely on the Supreme Court’s decision in
Susan B. Anthony List v. Driehaus, 573 U.S. 149 (2014). (Pls.’ Resp. at 9-12.) However, that
case proves inapposite to the standing analysis here.

In Driehaus, a state statute criminalized the act of making a false statement concerning
the voting record of a candidate or public official. Susan B. Anthony List, 573 U.S. at 152.
Violation of the statute constituted a first-degree misdemeanor. /d. at 153. Petitioner Susan B.
Anthony List (“SBA”) operated as a pro-life advocacy organization that publicly criticized
various Congresspeople who voted for the Patient Protection and Affordable Care Act (the
“ACA”). Jd. In particular, SBA issued a press release claiming that respondent Driehaus, who
supported the ACA, voted for “taxpayer-funded abortion.” Jd. at 154. Driehaus filed a
complaint with the Elections Commission, alleging that SBA had falsely stated that he voted for
taxpayer-funded abortion. Jd. Shortly thereafter, SBA filed suit in federal district court seeking
declaratory and injunctive relief. Jd. SBA alleged that its speech “had been chilled; that [it]
intends to engage in substantially similar activity in the future; and that it face[d] the prospect of
its speech and associational rights again being chilled and burdened.” Jd. at 155 (internal
quotation marks omitted).

The Supreme Court, in holding that SBA had adequately alleged an Article III injury,
found that SBA’s intended future conduct proved arguably proscribed by the challenged statute.
Id. at 162-63. Specifically, the Court observed that the state law swept broadly and covered the
subject matter of SBA’s intended speech. Jd. Additionally, SBA alleged that it intended to again
disseminate statements regarding its opposition to the ACA, which would directly implicate the

challenged statute. Jd.

18
Case 3:20-cv-00633-DJN Document 38 Filed 06/14/21 Page 19 of 22 PagelD# 401

Plaintiffs’ reliance on Driehaus proves unavailing. Unlike SBA, Plaintiffs here have not
alleged an intention to engage in conduct that will directly implicate the challenged statutes.
Indeed, in Driehaus, the mere act of uttering a political opinion created criminal exposure for
SBA under the state law. In this case, however, Plaintiffs have not set forth any allegations that
the conduct that they intend to engage in will bring them within the prohibition of the Animal
Cruelty Statutes.!° Instead, they merely allege that Connell intends to again own animals in the
future.

Accordingly, the Court holds that Connell — and by extension, the Alliance — do not
have standing to bring a claim for injunctive or declaratory relief.

B. Connell Lacks Standing to Bring a Claim for Money Damages.

Next, the Court must consider whether Connell has standing to bring a claim for money
damages. As mentioned, Connell appears to ask for money damages against Welch.'! (Am.
Compl. at 31; Pls.” Resp. at 13.) Regarding that claim, Defendants argue that Connell cannot
show traceability between the Animal Cruelty Statutes and Welch’s alleged misconduct. (Defs.’
Mem. at 11.) Defendants point out that the Amended Complaint contains only "one vague
reference to Welch” as the individual with whom local officials communicated when seizing
Connell’s animals. (Defs.” Mem. at 11 (citing Am. Compl. 7 69 (“Ms. Connell heard a State

official, believed to be Michelle Welch, talking to an officer over his radio, believed to be

 

10 The Court also notes that federal courts tend to relax standing requirements for First
Amendment claims. See, e.g., Judson v. Bd. of Supervisors, 436 F. Supp. 3d 852, 862 (E.D. Va.
2020) (citing Cooksey v. Futrell, 721 F.3d 226, 235 (4th Cir. 2013) (citing Secretary of State of
Mad. v. Joseph H. Munson Co., Inc., 467 U.S. 947, 956 (1984))) (observing that, in First
Amendment cases, the injury-in-fact element is commonly satisfied by a sufficient showing of
self-censorship).

" Plaintiffs cannot recover money damages against Herring, because they bring suit against

him in his official capacity. (Am. Compl. J 14.) As such, the Eleventh Amendment would bar a
claim for damages. Bland v. Roberts, 730 F.3d 368, 390-91 (4th Cir. 2013).

19
Case 3:20-cv-00633-DJN Document 38 Filed 06/14/21 Page 20 of 22 PagelD# 402

Officer Green. The State official was irate and demanded that Officer Green seize the animals
on the property.”).) Moreover, Defendants supply an affidavit from Welch in which she admits
that she communicated with Sergeant Green regarding the animals on Connell’s farm and that
she “indicated that it sounded like an animal abuse situation.” (Welch Aff. 3.) However,
Welch denies that she instigated the investigation or that she played any part in directing or
ordering the seizure of Connell’s animals. (Welch Aff. ff 5-13.) Conversely, Plaintiffs insist
that “Welch ordered the seizure of Connell’s animals” and therefore “directly enforced [§] 3.2-
6569.” (Pls.’ Resp. at 13.)

As mentioned, traceability constitutes one of the three elements of Article III standing
that a plaintiff must demonstrate to bring suit in federal court. Lujan, 504 U.S. at 560.
Specifically, “there must be a causal connection between the injury and the conduct complained
of — the injury has to be ‘fairly . . . trace[able] to the challenged action of the defendant, and not
... the result [of] the independent action of some third party not before the court.’” Jd. The
traceability requirement does not mean that a plaintiff “must prove to an absolute certainty that
the defendant’s actions caused or are likely to cause injury; rather the ‘plaintiffs need only show
that there is a substantial likelihood that defendant’s conduct caused plaintiffs’ harm.’” NC
RSOL v. Boone, 402 F. Supp. 3d 240, 249 (M.D.N.C. 2019) (quoting Pub. Interest Research
Grp. of NJ, Inc. v. Powell Duffryn Terminals Inc., 913 F.2d 64, 72 (3d Cir. 1990) (quoting Duke
Power Co. v. Carolina Env't Study Grp., Inc., 438 U.S. 59, 75 n.20 (1978))). Indeed, the
defendant’s actions need not “[be] the very last step in the chain of causation.” Bennett v. Spear,
520 U.S. 154, 168-69 (1997). Rather, a plaintiff can show traceability where the injury suffered
is “produced by [the] determinative or coercive effect” of the defendant’s conduct “upon the

action of someone else.” fd. at 169.

20
Case 3:20-cv-00633-DJN Document 38 Filed 06/14/21 Page 21 of 22 PagelD# 403

Here, the parties maintain a factual dispute over the extent to which Welch participated in
the seizure of Connell’s animals, Moreover, because that dispute proves relevant to the
traceability analysis, it bears directly on whether this Court has subject matter jurisdiction to
adjudicate Connell’s claim for money damages. As such, on June 4, 2021, the Court held an
evidentiary hearing, pursuant to Kerns v. United States, on the limited factual question of
whether Welch played a “determinative or coercive” role in the search and seizure of Connell’s
animals. 585 F.3d 187, 193 (4th Cir. 2009). Welch testified during the hearing and the Court
finds Welch credible as a matter of fact, as Plaintiffs offered no evidence to contradict her
testimony.

Specifically, the Court finds that Welch did not direct or order the search of Connell’s
property nor the seizure of her animals. Indeed, Welch testified that Officer Green had already
procured a search warrant for the property before he contacted Welch. Further, after Officer
Green contacted Welch, she advised him that he should wait for the veterinarian on site to finish
the evaluation of the animals before seizing them. And, Welch denied giving any direction to
Officer Green in any manner, instead telling him that he needed to consult with the
Commonwealth’s Attorney. Moreover, Plaintiffs offered no additional evidence to show
Welch’s allegedly determinative or coercive role in the seizure of Connell’s animals. Plaintiffs
did not, for instance, call Connell or Officer Green to testify as to the events of that day.
Accordingly, Welch’s testimony that she did not order or direct the seizure of Connell’s animals
stands uncontested. And, critically, her testimony fails to demonstrate that she played a
determinative or coercive role in the search of Connell’s property or the seizure of her animals.

Welch’s testimony showed that local authorities exercised their independent judgment in

seizing the animals. Thus, Welch did not play a “determinative or coercive” role in influencing

21
Case 3:20-cv-00633-DJN Document 38 Filed 06/14/21 Page 22 of 22 PagelD# 404

the actions of the local officials to search and/or seize Connell’s animals. Given as much,
Connell cannot fairly trace her injury to Welch, and she therefore lacks Article III standing to
bring a claim for money damages.

For these reasons, Plaintiffs do not have standing to bring claims for
injunctive/declaratory relief or money damages; therefore, the Court lacks jurisdiction over this
action.

IV. CONCLUSION

For the reasons set forth above, the Court hereby GRANTS Defendants’ Rule 12(b)(1)
Motion (ECF No. 19) and DISMISSES WITHOUT PREJUDICE Plaintiff's Amended
Complaint (ECF No. 13). Accordingly, the Court DENIES WITHOUT PREJUDICE
Defendants’ Rule 12(b)(6) Motion (ECF No. 23).

An appropriate Order shall issue.

Let the Clerk file a copy of this Memorandum Opinion electronically and notify all

counsel of record.

/s/
David J. Novak 9
United States District Judge

 

Richmond, Virginia
Date: June 14, 2021

22
